Citation Nr: 0425747	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972, with service in the Republic of Vietnam from September 
1970 to September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the RO which denied 
service connection for PTSD.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2001.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection for PTSD is 
warranted based on a diagnosis of PTSD and his experience of 
stressful events during service in Vietnam, including, but 
not limited to, coming under mortar attacks during guard 
duty.

The veteran filed his claim of service connection for PTSD in 
December 1999.  In November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to 
notice and the duty to assist.  Since that time, the United 
States Court of Appeals for Veterans Claims (Court) has held 
expressly that the revised notice provisions enacted by 
section 3 of the VCAA and found at 38 U.S.C.A. § 5103(a) 
(West 2002) apply to cases pending before VA at the time of 
the VCAA's enactment.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159 (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In general, the VCAA provides that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. § 
3.159 (2003).  

In this case, the RO has not provided notice of the VCAA, or 
its effect on the veteran's claim for benefits.  The RO has 
not fulfilled its duty to notify and assist the veteran in 
obtaining evidence to substantiate his claim of service 
connection for PTSD.  As such, the RO is not in compliance 
with the requirements of the VCAA on the issue of entitlement 
to service connection for PTSD, as clarified by Quartuccio, 
supra, in May 2003.  

Despite the medical evidence reflecting that the veteran has 
been diagnosed with PTSD on multiple occasions, the RO 
determined that the veteran did not engage in combat with the 
enemy and that his stressors did not provide specific enough 
information to be verified.  In his stressor statements, the 
veteran was not specific as to names or places, but indicated 
that he came under mortar attacks and firefights.  

At his personal hearing in April 2001, the veteran testified 
that he witnessed dead soldiers in opened body bags and that 
he was attached to an infantry division that came under 
attack.  

In a June 2001 statement, the veteran indicated that he 
received the following information that the hearing officer 
requested:  "The overrun firebase was named Mary Ann.  The 
date was March 28, 1971.  The unit that was overrun was Co. C 
1st Bn 46 Inf and Bty B 1st Bn."

The above statements were forwarded to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
in a March 2002 letter requesting information regarding the 
veteran's claimed stressor(s).  Specifically, USASCRUR was 
asked the following questions:  (1) When was firebase 
Maryann, in the area of operations for the 196th BDE, 
overrun?  (2) Was the veteran's unit HHC, 3rd Bn, 21st Inf, 
196 BDE located there, participate in that battle, or was it 
involved in activities immediately after the battle to 
recover bodies or reinforce the firebase?

In a February 2003 response, USASCRUR enclosed an extract 
from an Operational Report - Lessons Learned (OR-LL) 
submitted by the 23rd Infantry Division (23rd Inf Div), the 
higher headquarters of the 3rd Battalion, 21st Infantry (3rd 
Bn, 21st Inf), for the period ending April 30, 1971.  
USASCRUR indicated that this report verified a March 28, 1971 
attack at Fire Support Base (FSB) Maryann, which involved 
elements of the 1st Battalion, 46th Infantry (1st Bn, 46th Inf), 
to include Company C (Co C).  Furthermore, the OR-LL listed 
the 3rd Bn, 21st Inf, the 1st Bn, 46th Inf, and the 1st 
Battalion, 14th Artillery (1st Bn, 14th Arty) as units assigned 
to the 23 Inf Div during the reporting period.  

The February 2003 USASCRUR response also noted that Morning 
Reports, which could be used to verify wounded in action, 
killed in action, illness, assignments, attachments or 
transfers, could be ordered from the Director of the National 
Personnel Records Center.  

In an April 2003 Supplemental Statement of the Case, the RO 
noted that the documentation obtained from USASCRUR showed 
that on March 28, 1971, MaryAnn was attacked in the early 
morning with mortar fire and sapper ground attack, and that 
members of the 1st battalion, 46th Infantry were involved, 
including C company, Recon and Mortars and CP (command post) 
personnel.  The RO further noted that there was no indication 
that HHC (headquarters and headquarters company) of the 3rd 
Battalion of the 21st Infantry; 196th Infantry Brigade of the 
23rd Infantry Division was involved, before or after the 
event.  The RO noted that the fact that the veteran may have 
been aware of an attack on another unit in an infantry 
division and claimed to have seen a dead body at some point 
later, was considered to be insufficient to support the 
contention of suffering from a "stressor" as defined by 
regulations.  

The Board's review of the evidentiary record discloses that 
the RO did not exhaust all efforts in attempting to verify 
the veteran's alleged stressors.  The RO has not attempted to 
verify the reported stressors during his first and second 
days in country, as related in a statement received in 
January 2000, and events related in his hearing testimony.  
The information regarding these events, however, is not clear 
and further explanation from the veteran is necessary in 
order to clarify the approximate date(s) and location(s) of 
the reported stressor event(s).

In light of the veteran's contentions that he was exposed to 
mortar fire and firefights during service in Vietnam, the 
Board finds that additional development is necessary in this 
case.  Specifically, the Board finds that the VBA AMC should 
request from the veteran a written report of the claimed 
stressors, including, if possible, specific names, places and 
dates of attacks, persons wounded or killed, as well as a 
description of his duties during service in Vietnam.  Then, 
the VBA AMC should provide any such information to the 
USASCRUR and/or NPRC in an attempt to verify the veteran's 
stressors, and to determine if he engaged in combat with the 
enemy.  

Any pertinent treatment records not already associated with 
the claims file should be obtained and added to the record.  

If, but only if, the development above results in 
verification of any stressor alleged by the veteran, the 
verified stressor should be summarized and the veteran should 
be afforded VA psychiatric examination, to determine whether 
the veteran has PTSD which is etiologically related to the 
verified stressor(s).  

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC must notify the veteran 
of the VCAA.  In other words, the VBA AMC 
must notify the veteran as to the laws 
and regulations governing his appeal; 
must provide notice as to the type of 
evidence necessary to substantiate the 
claim; must provide notice of the 
veteran's responsibility to provide 
evidence, and to provide notice of the 
actions taken by VA; and must ask the 
veteran to submit all evidence in his 
possession that pertains to his claim.  
In particular, the VBA AMC must notify 
the veteran as to what the evidence must 
show in order to substantiate his claim 
of service connection for PTSD.  

2.  The veteran should be provided an 
opportunity to submit more specific 
information regarding any stressor, to 
include a detailed written statement 
describing the dates, locations and 
events reported to be stressors.  
Thereafter, the VBA AMC should provide 
all such identifying information to the 
USASCRUR and/or NPRC, in an attempt to 
verify the reported stressors and 
determine if the veteran engaged in 
combat with the enemy.

3.  The veteran should be afforded the 
opportunity to identify any VA or private 
facility at which he has been treated for 
PTSD since February 2001.  Each treating 
facility, VA or private, should be 
identified, and the identified record 
should be obtained.

4.  If, but only if, the development 
above results in verification of any 
stressor alleged by the veteran, the 
verified stressor should be summarized 
and the veteran should be afforded VA 
psychiatric examination, to determine 
whether the veteran has PTSD which is 
etiologically related to the verified 
stressor(s).  

In determining whether or nor the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCRUR and/or 
NPRC, or the VBA AMC may be relied upon.  
If the examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCRUR's and/or NPRC 
and/or VBA AMC's report is/are 
responsible for that conclusion.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issue of service 
connection for PTSD, considering all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


